Exhibit 99.1 Press Release Exar Corporation Announce s First Quarter F iscal Year 2016 Financial Results First Quarter Non-GAAP Operating Profit of $5.3 Million and EPS of $0.10 August 4, 2015, Fremont, CA - Exar Corporation (NYSE: EXAR) a leading supplier of analog mixed-signal semiconductor components and system solutions serving the industrial and embedded, high-end consumer and infrastructure markets, today announced financial results for the Company's first fiscal quarter of 2016, which ended on June 28, 2015. First Quarter Fiscal Year 2016 Highlights ● For the first fiscal quarter, the Company reported revenue of $40.4 million, an increase of 24% versus the same quarter in the prior year. Prior year revenue has been adjusted to eliminate the impact of deferred revenue write-down under business combination accounting. ● On a non-GAAP basis, gross margin was 49.5%, and operating income was $5.3 million, or 13.0% of revenue. Non-GAAP earnings per diluted share (“EPS”) was $0.10, up from $0.02 in the prior year. ● GAAP gross margin was 43.1% and net operating loss was $2.3 million. GAAP loss per diluted share was $0.05. Louis DiNardo, Exar’s President and CEO, commented, “Clearly the semiconductor industry was impacted in the June quarter by a weakening demand environment and resulting inventory correction, however we were able to meet our expectations for the quarter.” Mr. DiNardo continued, “While the near-term will likely be impacted by global uncertainties, we are confident in what we have achieved with new product development and innovative mixed signal solutions. This is evident as the new design winsfor our advanced products are strong.” In the first quarter of fiscal 2016, the Company continued to introduce innovative new products and win major opportunities, including: ● Force Sensor Interface – The XR10910 Force Sensor Interface is a highly integrated analog sensor front end (AFE) that provides calibration of sensor outputs designed specifically for industrial and consumer force sensing applications. Mr. DiNardo commented, “The XR10910 is a ground-breaking product which puts us firmly ahead of our competition in the force sensing area. We have developed a healthy pipeline of opportunities for industrial applications and we have our first high profile design wins in the fast moving consumer field which will begin shipping this quarter.” ● Point-of-Load – The XR76203/05/08 are new additions to the PowerBloxTM family, extending the input voltage of the portfolio to 40V to address industrial and automotive applications. ThePowerBloxTM portfolio of DC-DC regulators offers exceptional line regulation and efficiency, using Exar's proprietary emulated current mode Constant On-Time (COT) control loop and addressing industrial and computing markets. Mr. DiNardo commented, “We have secured our first major server design win with a 15 and 20A PowerBloxTM solution and expect production to begin during the second half of the year.” ● Display Solutions – The iML2911 GVCOMTM , common mode voltage amplifier, provides the next generation in performance and energy savings for tablets and notebooks. By offering a solution that adds two additional power supply voltages, the device results in a 50% saving of energy for still images and 25% to 30% savings for dynamic display images without affecting the quality. Mr. DiNardo continued, “While we see modest growth in end customer demand, our outlook in the near term reflects the macro economic uncertainties and resulting inventory correction.” For the second quarter ending September 27, 2015, the Company expects revenue to decline sequentially 5% to 9%, non-GAAP Gross Margin to be in the range of 48% to 50%, and non-GAAP EPS on a fully diluted basis to be in the range of $0.06 to $0.09. Conference Call and Prepared Remarks Exar is providing a copy of prepared remarks in combination with its press release. These remarks are offered to provide stockholders and analysts with additional time and detail for analyzing results in advance of the Company’s quarterly conference call. The remarks will be available at Exar’s Investor webpage in conjunction with the press release. As previously scheduled, the conference call will begin today, August 4, 2015 at 4:45 pm EDT (1:45 p.m. PDT). The prepared remarks will not be read on the call. To access the conference call, please dial (719) 325-2308 or (888) 539-3678. In addition, a live webcast will be available on Exar's Investor webpage . An archive of the conference call webcast will be available on Exar's Investor webpage after the conference call's conclusion. About Exar Exar Corporation designs, develops and markets high performance integrated circuits and system solutions for the industrial & embedded systems communications, high-end consumer and infrastructure markets. Exar's broad product portfolio includes analog, display, LED lighting, mixed-signal, power management, connectivity, data management and video processing solutions. Exar has locations worldwide providing real-time customer support. For more information, visit http://www.exar.com . For Press Inquiries Contact: press@exar.com For Investor Relations Contact:Ryan Benton, SVP, GA Services and CFO Phone: (510) 668-7201 Email: investorrelations@exar.com -Tables follow- FINANCIAL COMPARISON (In thousands,except per share amounts) (Unaudited) Non-GAAP Results THREE MONTHS ENDED JUNE 28, 2015 MARCH 29, 2015 JUNE 29, 2014 Industrial & Embedded Systems $ 20,575 51 % $ 20,021 46 % $ 18,867 58 % High-End Consumer 13,536 33 % 16,072 36 % 5,332 16 % Infrastructure 6,311 16 % 7,764 18 % 8,428 26 % Net Sales $ 40,422 % $ 43,857 % $ 32,627 % Gross Profit $ 19,992 % $ 21,348 % $ 15,732 % Operating Expenses $ 14,723 % $ 15,490 % $ 15,040 % Income from operations $ 5,269 % $ 5,858 % $ 692 % Net income $ 5,078 % $ 5,642 % $ 860 % Net income per share Basic $ 0.11 $ 0.12 $ 0.02 Diluted $ 0.10 $ 0.11 $ 0.02 GAAP Results THREE MONTHS ENDED JUNE 28, 2015 MARCH 29, 2015 JUNE 29, 2014 Industrial & Embedded Systems $ 20,575 51 % $ 20,021 46 % $ 18,867 61 % High-End Consumer 13,536 33 % 16,072 36 % 3,424 11 % Infrastructure 6,311 16 % 7,764 18 % 8,428 28 % Net Sales $ 40,422 % $ 43,857 % $ 30,719 % Gross Profit $ 17,437 % $ 17,948 % $ 10,956 % Operating Expenses $ 19,776 % $ 20,294 % $ 22,308 % Income (loss) from operations $ ) -5.8 % $ ) -5.3 % $ ) -37.0 % Net income (loss) $ ) -6.2 % $ ) -6.6 % $ ) -39.4 % Net income (loss) per share Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Except for historical information contained herein, this press release and matters discussed on the conference call contain forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. In particular, the statements regarding the demand for our products and the anticipated trends in our sales and profits, future opportunities that are available to the Company, the Company’s financial outlook expectations for the second quarter ending September 27, 2015, existence of any viable strategic alternatives and whether any future decisions by the Company will enhance stockholder value , are forward-looking statements. The forward-looking statements are dependent on certain risks and uncertainties. Therefore, actual outcomes and results may differ materially from what is expressed herein. For a discussion of these risks and uncertainties, the Company urges investors to review in detail the risks and uncertainties and other factors described in its Securities and Exchange Commission, or SEC, filings, including, but not limited to, the “Risk Factors”, “Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of our public reports filed with the SEC, including our Annual Report on Form 10-K for the fiscal year ended March 29, 2015, which is on file with the SEC and available on our Investor webpage and on the SEC website at www.sec.gov, and the risks and uncertainties of whether any strategic alternative will be identified by the Board of Directors, whether it will be pursued, whether it will receive Board of Directors and stockholder approval if necessary, whether it will be consummated and, if consummated, whether it will enhance value for all stockholders of Exar. The Company assumes no obligation to update any forward-looking statements or information, which speak as of their respective dates. There can be no assurance that Exar’s review of strategic alternatives will result in any specific action. Exar does not currently intend to disclose further developments with respect to this process unless and until its Board of Directors approves a specific action or otherwise concludes the review of strategic alternatives. The Company’s non-GAAP measures exclude charges related to stock-based compensation, amortization of acquired intangible assets and inventory step-up, impairment charges, technology licenses, restructuring charges and exit costs which include costs for personnel whose positions have been eliminated as part of a restructuring or are in the process of being eliminated as part of the discontinuation of a product line, provisions for dispute resolutions, merger and acquisition and related integration costs, certain income tax benefits and credits, certain warranty charges, net change in the fair value of contingent consideration, the write-down of deferred revenue under business combination accounting, and related income tax effects on certain excluded items. The Company excludes these items primarily because they are significant special expense and gain estimates, which management separates for consideration when evaluating and managing business operations. The Company’s management uses non-GAAP net income and non-GAAP earnings per share to evaluate its current operating results and financial results and to compare them against historical financial results.Additionally, we disclose below the non-GAAP measure of free cash flow, which is derived from our net cash provided (used) by operations, less purchases of fixed assets and IP, plus proceeds from the sale of IP. Management believes these non-GAAP measures are useful to investors because they are frequently used by securities analysts, investors and other interested parties in evaluating the Company and provides further clarity on its profitability. In addition, the Company believes that providing investors with these non-GAAP measurements enhances their ability to compare the Company’s business against that of its many competitors who employ and disclose similar non-GAAP measures.This financial measure may be different from non-GAAP methods of accounting and reporting used by the Company’s competitors to the extent their non-GAAP measures include or exclude other items.The presentation of this additional information should not be considered a substitute for net income or net income per diluted share or other measures prepared in accordance with GAAP. EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED JUNE 28, MARCH 29, JUNE 29, Net sales $ 29,045 $ 33,805 $ 21,698 Net sales, related party 11,377 10,052 9,021 Total net sales 40,422 43,857 30,719 Cost of sales: Cost of sales (1) 15,581 19,012 12,353 Cost of sales, related party 4,916 3,951 3,838 Amortization of purchased intangible assets and inventory step-up cost 2,468 2,525 3,545 Restructuring charges and exit costs - 1,213 27 Warranty reserve 20 ) - Total cost of sales 22,985 25,909 19,763 Gross profit 17,437 17,948 10,956 Operating expenses: Research and development (2) 9,477 8,517 8,481 Selling, general and administrative (3) 10,299 10,845 10,208 Merger and acquisition costs - 393 4,050 Impairment of intangible assets - 539 - Net change in fair value of contingent consideration - - ) Total operating expenses 19,776 20,294 22,308 Loss from operations ) ) ) Other income and expense, net: Interest income and other, net ) 16 290 Interest expense ) ) ) Impairment of long term investment - ) - Total other income and expense, net ) ) ) Loss before income taxes ) ) ) Provision for income taxes 105 19 692 Net loss before noncontrolling interest ) ) ) Net loss attributable to noncontrolling interest - - 135 Net loss attributable to Exar $ ) $ ) $ ) Net loss per share: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Shares used in the computation of net loss per share: Basic 47,927 47,516 47,236 Diluted 47,927 47,516 47,236 Stock-based compensation included in cost of sales $ 87 $ 122 $ 260 Stock-based compensation included in R&D 449 537 812 Stock-based compensation included in SG&A 1,401 2,006 2,055 EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) JUNE 28, MARCH 29, JUNE 29, ASSETS Current assets: Cash and cash equivalents $ 55,760 $ 55,233 $ 123,161 Restricted cash - - 26,000 Accounts receivable, net 25,434 27,459 26,596 Accounts receivable, related party, net 541 1,663 2,524 Inventories 33,333 30,767 31,988 Other current assets 3,973 3,090 5,717 Total current assets 119,041 118,212 215,986 Property, plant and equipment, net 24,637 26,077 20,644 Goodwill 44,871 44,871 45,017 Intangible assets, net 82,732 86,102 109,041 Other non-current assets 7,821 7,838 1,448 Total assets $ 279,102 $ 283,100 $ 392,136 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 16,437 $ 13,526 $ 15,883 Accrued compensation and related benefits 4,736 5,649 6,271 Deferred income and allowances on sales to distributors 3,597 3,362 3,737 Deferred income and allowances on sales to distributors, related party 3,596 6,982 9,962 Short-term debt financing - - 65,000 Other current liabilities 20,124 21,287 16,257 Total current liabilities 48,490 50,806 117,110 Long-term lease financing obligations 4,629 5,069 40 Other non-current obligations 4,420 4,393 10,651 Total liabilities 57,539 60,268 127,801 Stockholders' equity: Exar Corporation stockholders' equity 221,563 222,832 246,598 Noncontrolling interest - - 17,737 Total stockholders' equity and noncontrolling interest 221,563 222,832 264,335 Total liabilities, stockholders' equity and noncontrolling interest $ 279,102 $ 283,100 $ 392,136 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED JUNE 28, MARCH 29, JUNE 29, GAAP net sales $ 40,422 $ 43,857 $ 30,719 Deferred revenue write-down - - 1,908 Non-GAAP net sales $ 40,422 $ 43,857 $ 32,627 GAAP gross profit $ 17,437 $ 17,948 $ 10,956 GAAP gross margin % % % Stock-based compensation 87 122 260 Amortization of purchased intangible assets and inventory step-up cost 2,468 2,525 3,545 Warranty Reserve - ) - Deferred revenue write-down and associated costs - - 944 Restructuring charges and exit costs - 1,213 27 Non-GAAP gross profit $ 19,992 $ 21,348 $ 15,732 Non-GAAP gross margin % % % GAAP operating expenses $ 19,776 $ 20,294 $ 22,308 Stock-based compensation - R&D 449 537 812 Stock-based compensation - SG&A 1,401 2,006 2,055 Amortization of purchased intangible assets 898 792 413 Impairment of intangibles - 539 - Restructuring charges and exit costs, net 1,637 537 369 Merger and acquisition costs 668 393 4,050 Net change in fair value of contingent consideration - - ) Non-GAAP operating expenses $ 14,723 $ 15,490 $ 15,040 GAAP operating loss $ ) $ ) $ ) Stock-based compensation 1,937 2,665 3,127 Amortization of purchased intangible assets and inventory step-up cost 3,366 3,317 3,958 Warranty Reserve - ) - Deferred revenue write-down and associated costs - - 944 Impairment of intangibles - 539 - Restructuring charges and exit costs, net 1,637 1,750 396 Merger and acquisition costs 668 393 4,050 Net change in fair value of contingent consideration - - ) Non-GAAP operating income $ 5,269 $ 5,858 $ 692 GAAP net loss $ ) $ ) $ ) Stock-based compensation 1,937 2,665 3,127 Amortization of purchased intangible assets and inventory step-up cost 3,366 3,317 3,958 Warranty Reserve - ) - Deferred revenue write-down and associated costs - - 944 Impairment Charges - 1,048 - Restructuring charges and exit costs, net 1,637 1,750 396 Merger and acquisition costs 668 393 4,497 Net change in fair value of contingent consideration - - ) Net loss attributable to noncontrolling interest - - ) Income tax effects ) ) 609 Non-GAAP net income attributable to Exar $ 5,078 $ 5,642 $ 860 GAAP net loss per share Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Non-GAAP net income per share Basic $ 0.11 $ 0.12 $ 0.02 Diluted $ 0.10 $ 0.11 $ 0.02 Shares used in the computation of Non-GAAP net income per share: Basic 47,927 47,516 47,236 Diluted 50,167 49,877 49,826 Net cash provided (used) by operations $ 1,562 $ 2,370 $ ) Less purchases of fixed assets and IP ) ) ) Free cash flow $ 1,457 $ 892 $ ) # # #
